NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 16-4039
                                     ______________

                                   NICKIE R. LOGAN,
                                                 Appellant

                                             v.

       DISTRICT ATTORNEY ALLEGHENY COUNTY; SUPERINTENDENT
                          HUNTINGDON SCI

                                     ______________

                       Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 2-15-cv-01699)
                         District Judge: Hon. Joy Flowers Conti
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   October 4, 2018
                                  ______________

               Before: SHWARTZ, SCIRICA, and ROTH, Circuit Judges.

                               (Filed: November 19, 2018)

                                     ______________

                                        OPINION ∗
                                     ______________

SHWARTZ, Circuit Judge.


       ∗
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Nickie Logan, a state inmate confined at Huntingdon SCI, appeals from an order

of the United States District Court for the Western District of Pennsylvania dismissing

his habeas petition under 28 U.S.C. § 2254. For the reasons that follow, we will affirm.

                                             I

       Logan was convicted of thirteen criminal offenses and eight summary offenses in

connection with a series of car thefts. 1 Among his convictions were one count of

receiving stolen property in violation of 18 Pa. C.S.A. § 3925(a) and one count of theft by

unlawful taking in violation of 18 Pa. C.S.A. § 3934(a), both related to the theft of a 1994

Jeep Cherokee. Logan received identical sentences of 18 to 36 months for each of these

offenses, to be served concurrently. 2

       Logan filed a pro se petition in state court under the Post Conviction Relief Act

(PCRA), 42 Pa. C.S.A. § 9541 et seq., challenging his convictions on numerous grounds.

Among other claims, Logan alleged that he received ineffective assistance of counsel

because his trial lawyer failed to object to his receiving “multiple punishments for the

same offense”—namely, “theft and receiving of the Jeep Cherokee” —in violation of the

Double Jeopardy clause. App. 458-59. The Pennsylvania Court of Common Pleas

dismissed Logan’s PCRA petition. On appeal, Logan again raised, among other things,




       1
         Logan was charged on three separate criminal informations and the charges were
consolidated for purposes of trial.
       2
         Logan was also ordered to pay restitution of $3,122.56 in connection with his
theft by unlawful taking count, but no additional sum was ordered for his receiving stolen
property count. Logan did not have to pay any other amounts in connection with these
convictions.
                                             2
the same ineffective assistance of counsel claim. The Pennsylvania Superior Court

rejected his argument and affirmed the dismissal of the petition.

       Logan filed a 28 U.S.C. § 2254 habeas petition. The Magistrate Judge

recommended that Logan’s petition be dismissed. Logan v. Caruso, No. 2:15-CV-1699,

2016 WL 5416623, at *6 (W.D. Pa. Aug. 9, 2016). The District Court adopted the

Magistrate Judge’s findings and recommendations, rejecting Logan’s argument that his

counsel rendered ineffective assistance by failing “to challenge the imposition of multiple

sentences for the same offense.” Logan, 2016 WL 5407744, at *3. Logan appeals.

                                            II 3

                                             A

       When a district court dismisses a habeas petition without an evidentiary hearing,

our review of its order is plenary. Simmons v. Beard, 590 F.3d 223, 231 (3d Cir. 2009);

Holland v. Horn, 519 F.3d 107, 111 (3d Cir. 2008). If the state court has adjudicated a

petitioner’s claim on the merits, we apply the same review as the district court. Blystone

v. Horn, 664 F.3d 397, 416-17 (3d Cir. 2011). Where, on the other hand, the state court

does not reach the merits of a claim that is before us, we review the petitioner’s claim de

novo. Breakiron v. Horn, 642 F.3d 126, 131 (3d Cir. 2011). The Pennsylvania Superior


       3
        The District Court had jurisdiction under 28 U.S.C. §§ 2241 and 2254. This
Court has jurisdiction under 28 U.S.C. §§ 1291 and 2253. We issued a certificate of
appealability as to, and thus have jurisdiction to review, only Logan’s claim that his
counsel was ineffective because he failed to lodge a double jeopardy objection to Logan’s
conviction and punishment for the unlawful taking and the receiving of the stolen Jeep
Cherokee. 28 U.S.C. § 2253(c)(1)(A); 3d Cir. L.A.R. 22.1(b). On appeal, Logan argues
only that the punishment he received for these offenses violates the Double Jeopardy
Clause.
                                             3
Court did not reach the merits of Logan’s precise claim: whether his counsel was

ineffective for failing to object to the sentence he received for theft by unlawful taking or

receiving stolen property on double jeopardy grounds. Usually, that means we would

review the claim de novo, but here we decline to review the claim at all pursuant to the

concurrent sentence doctrine. 4 See Jones v. Zimmerman, 805 F.2d 1125, 1128 (3d Cir.

1986).

                                              B

         Because Logan challenges the concurrent sentences he received on his convictions

for theft by unlawful taking and receiving stolen property, we will consider the impact of

the concurrent sentence doctrine. That doctrine provides a court with the “discretion to

avoid resolution of legal issues affecting less than all of the counts in an indictment

where at least one count will survive and the sentence[] on [the challenged] count[ is]

concurrent.” United States v. McKie, 112 F.3d 626, 628 n.4 (3d Cir. 1997) (quoting

United States v. Am. Inv’rs of Pittsburgh, Inc., 879 F.2d 1087, 1100 (3d Cir. 1989));

Gardner v. Warden Lewisburg USP, 845 F.3d 99, 104 (3d Cir. 2017) (declining to review

various claims from a § 2241 petition under the concurrent sentence doctrine); see also

Benton v. Maryland, 395 U.S. 784, 791-92, 793 n.11 (1969) (recognizing that the

concurrent sentence rule may have “continuing validity as a rule of judicial



         4
         We may affirm the district court’s judgment on any ground supported by the
record. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999); see also Varghese
v. Uribe, 736 F.3d 817, 822-23 (9th Cir. 2013) (stating, in the § 2254 context, that the
circuit court was permitted to “affirm on any ground supported by the record”); Brown v.
Ruane, 630 F.3d 62, 66 (1st Cir. 2011) (same).
                                              4
convenience,” especially in the post-conviction relief context). We apply the doctrine

where it is apparent that the defendant will not suffer collateral consequences arising

from the challenged conviction. Jones, 805 F.2d at 1128; United States v. Clemons, 843
F.2d 741, 743 n.2 (3d Cir. 1988); see also Ball v. United States, 470 U.S. 856, 864-65

(1985) (noting, outside of the concurrent sentence doctrine context, that a second

conviction “does not evaporate simply because of the concurrence of the sentence,” as

having two convictions on one’s record “has potential adverse collateral consequences”

such as delay of eligibility for parole, increased sentences for future offenses under

recidivist statutes, possible trial impeachment, and societal stigma). Under the federal

habeas statute, the collateral consequences of a conviction for which a concurrent

sentence is received must rise to the level of “custody” to be redressable. 5 See Gardner,
845 F.3d at 104 (“[Petitioner] cannot show that any [collateral consequences of his

challenged conviction] rise to the level of ‘custody’ [under § 2241] in this case given his

other life sentences.”); United States v. Ross, 801 F.3d 374, 383 (3d Cir. 2015) (“[I]t is

hard to see any significant collateral consequence originating [under petitioner’s]

conviction [given his numerous other convictions], let alone one that rises to the level of

‘custody’ [under § 2255].”).



       5
         The use of the term “custody” in federal habeas statutes is “designed to preserve
the writ of habeas corpus as a remedy for severe restraints on individual liberty.”
Hensley v. Municipal Court, 411 U.S. 345, 351 (1973). Thus, the collateral
consequences that attach to the conviction at issue must pose a severe and immediate
restraint on the petitioner that is not shared by the public generally. Id.


                                             5
       Logan is serving concurrent sentences on his theft by unlawful taking and

receiving stolen property convictions. Only one of them will be abrogated if his petition

is successful, and any potential relief would not reduce the time he is required to serve. 6

Moreover, Logan has not identified any collateral consequences arising from his

challenged conviction that do not already result from his six other felony convictions in

the current case, or his four prior felony convictions, let alone collateral consequences

that rise to the level of “custody” for habeas purposes. Ross, 801 F.3d at 382; Gardner,
845 F.3d at 104; see also Ryan v. United States, 688 F.3d 845, 849 (7th Cir. 2012)


       6
          Logan argues that, if his concurrent conviction was overturned, he would be
entitled to resentencing under Pennsylvania law. In fact, Pennsylvania law does not
require resentencing before the sentencing judge where the term of incarceration will
remain unaffected, and where the record does not indicate that the error affected the
length of that term. See, e.g., Commonwealth v. Lomax, 8 A.3d 1264, 1268 (Pa. Super.
2010) (stating “because we can vacate the [sentence that should have merged as a lesser
included offense with the one sentenced concurrently] without disturbing the overall
sentencing scheme, we need not remand”). Logan points to several cases that were
remanded for resentencing after a conviction was vacated, but all involved sentences in
which some portion of the sentences were not concurrent, or in which the remaining
sentence had somehow relied on the vacated one. See, e.g., Commonwealth v. Brooks,
No. 1503 WDA 2014, 2015 WL 6949559, at *2-3 (Pa. Super. Ct. 2003) (remanding for
resentencing where vacated prison sentence had been set to run concurrently with
remaining sentences, but imposed a longer probation period).
        Here, the record contains no indication that Logan received a longer term because
he was charged with two separate crimes in connection with the theft of the Jeep
Cherokee. On the contrary, the court’s deliberate decision to award concurrent sentences
reflects an awareness that these charges concerned the same conduct. App. 433,
Sentencing Tr. at 15 (“Count 1, theft, the victim being Mr. Tom, that is a period of 18 to
36 months concurrent with the sentence imposed [for] receiving stolen property [from]
Mr. Tom.”). A Pennsylvania court would not be required to remand for resentencing, and
if it chose to do so, there is no reason to expect that the sentence would be altered. The
bare possibility that the relevant Pennsylvania court might remand for resentencing, and
that the trial court might then impose a lower sentence, is so remote as to be “nothing
more than speculation” and therefore does not rise to the level of “custody.” Ross, 801
F.3d at 382-3.
                                              6
(“[Petitioner] has not identified any collateral consequences of the mail-fraud convictions

(such as deprivation of the right to vote or hold office) that would not equally be required

by [his various other convictions] which have not been challenged.”). Thus, even if

Logan’s sentences for unlawful taking and receiving stolen property should have merged

under Pennsylvania law, he has not identified any real-world effect that granting his

petition would have—it would neither shorten his term of confinement, nor mitigate any

collateral consequences attached to his convictions. Because “the defendant remains

sentenced in any event, reviewing the concurrently sentenced counts is of no utility. The

practice [of declining to review such claims] is eminently practical and preserves judicial

resources for more pressing needs.” Jones, 805 F.2d at 1128; see also Benton, 395 U.S. at

799 (White, J., concurring) (noting that the concurrent sentence doctrine “is not a rule of

convenience to the judge, but rather of fairness to other litigants,” because it enables the

more efficient use of judicial resources). Therefore, pursuant to the concurrent sentence

doctrine, we decline to address whether Logan’s counsel was ineffective for failing to

object to the concurrent sentences on double jeopardy grounds. Gardner, 845 F.3d at

103-04.

                                             III

       For the foregoing reasons, we will affirm the District Court’s order denying

Logan’s habeas petition.




                                              7